PER CURIAM.
The judgments of the District Court in case No. 3867 in favor of the executor of the estate of Celeste M. W. Hutton, and in case No. 3868 in favor of the administrators of the estate of Bessie K. Fleming, were based upon conclusions of law set forth in the opinion of the court published in 8 F. Supp. 634. The holding of the court in the Hutton case that the shares of the surviving beneficiaries of the grantor in the corpus of the estate were not taxable as part of the grantor’s gross estate, is in harmony with the decision of the Supreme Court in McCormick v. Burnett, 283 U. S. 784, 51 S. Ct. 343, 75 L. Ed. 1413, and the holding in both cases that the representatives of the estates were not limited to the recovery of the portion of the tax paid within four years preceding the suits, but were entitled to recover the whole amount of the taxes erroneously paid, is in conformity with the decisions of the Court of Claims and of the Second, Third, and Ninth Circuits.1
Affirmed.

 Court of claims: Hills v. U. S., 50 F.(2d) 302; Hills v. U. S., 55 F.(2d) 1001; Hills v. U. S., 8 F. Supp. 849; Haebler v. U. S., 8 F. Supp. 855; Safe Dep. Co. v. U. S., 9 F. Supp. 606.
Second Circuit: Union Trust Co. v. U. S., 70 F.(2d) 629, certiorari denied 293 U. S. 564, 55 S. Ct. 99, 79 L. Ed. -.
Third circuit: United States v. Clarke, 69 F.(2d) 748, 94 A. L. R. 975, certiorari denied 293 U. S. 564, 55 S. Ct. 75, 79 L. Ed. —.
Ninth Circuit: United States v. Magoon (C. C. A. Hawaii) 77 F.(2d) 804.